Case 3:19-cv-05639-WHA Document 105-3 Filed 06/26/20 Page 1 of 2

        REFILED PURSUANT TO COURT ORDER (DKT. 102)




                EXHIBIT B
             Case 3:19-cv-05639-WHA Document 105-3 Filed 06/26/20 Page 2 of 2

                         REFILED PURSUANT TO COURT ORDER (DKT. 102)

 1   those MIBIscope instruments. Those customers, instead, would have purchased from among
 2   Fluidgim’s proprietary CyTOF® (e.g., CyTOF®, CyTOF® 2), Helios™, and Hyperion™ mass
 3   cytometry technologies.
 4           Fluidigm reserves its right to present expert witness reports, testimony, and opinions
 5   concerning damages issues in this action, including as to the egregiousness of IONpath’s conduct
 6   and the reasonableness of Fluidigm’s attorneys’ fees.
 7   II.     EXEMPLARY FACTUAL SUPPORT FOR THEORIES OF RECOVERY
 8           A.       Lost Profits.
 9           Under Panduit, factors to be considered in determining causation and the amount of lost
10   profits damages include:
11           1.       A Demand for the Patented Product.
12           There is a strong and growing market for mass cytometry instruments and reagents, as
13   demonstrated by sales that have already been made by both parties, and the technology’s
14   potentially revolutionary effect on personalized cancer treatments. Fluidigm has made
15   significant sales of its products and services that practice and utilize the inventions claimed in the
16   Asserted Patents, namely its proprietary CyTOF®, Helios™, and Hyperion™ mass cytometry
17   technologies, Maxpar® reagents, and Therapeutic Insights Service.
18           Fluidigm is widely recognized as a leader in highly multiplexed cytometry and imaging
19   that maximizes results from precious samples with its proven CyTOF®, Helios™, and
20   Hyperion™ instruments and Maxpar® reagents. Those instruments and reagents are widely used
21   by leading cancer centers, academic medical centers and pharmaceutical organizations around
22   the world, and have powered significant advancements in the understanding of the immunome.
23           Fluidigm has made significant sales of its own instruments and reagents, totaling about
24
25                , supporting its recovery of lost profits from IONpath. See FLUIDIGM_00009218;
26   FLUIDIGM_00011137. In addition to the total amount of revenue, which alone evidences the
27   immense demand for Fluidigm’s CyTOF®, Helios™, and Hyperion™ instruments and Maxpar®
28   reagents, Fluidigm’s
                                                       7
           PLAINTIFFS’          CONFIDENTIAL                                DAMAGES CONTENTIONS
